DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a first office action in response to an application for letters patent filed on 17 November 2020. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021, 03/03/2021, 04/05/2021, 08/30/2021, 03/03/2022, and 05/09/2022 was filed before the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the cross-reference to related application must be updated to reflect the current status of the related application.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, on line 12, “adapting a second content composite”. However, it is unclear in regard to the absence of adapting a first content composite in the claims. Correction and clarification are requested.
Furthermore, the claims recite “causing transmission of a first content composite ….”
It is unclear what causes the transmission of the first content composite. correction is requested.

Claims 8 and 15 must be corrected accordingly as well.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 7, 8, 9, 11, 12, 14-16, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 9, 12, 15, 17, and 20 of U.S. Patent No. 10880351. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are arguably broader than the claims of US patent “351” which encompass the same metes, bounds, and limitations. All the limitations of, for example, claim 1 of the application are included in claim 1 of patent “351” with a slight omission or insignificant variation. Therefore, It would be obvious to one skill artisan at the effective filing date of the invention to eliminate the limitations of the narrower claims since it has been held that omission of an element and its functions and a combination where the remaining elements perform the same functions as before involves only routines skill in the art. See in re Karlson, 136 USPQ 184.




Patent Number 10880351:
Exemplary claim 1
1. A method for adapting content items to device operations of an endpoint media device, the method comprising:
 creating, by one or more processing devices, a first content composite for delivery in a packet stream from a content provider system via one or more networks, where the first content composite comprises an adaptable content item corresponding to a set of one or more audio and/or video packets corresponding to audio and/or video content;
 causing transmission of the first content composite where, consequent to delivery of the first content composite to a first endpoint media device or a second endpoint media device, the first endpoint media device or the second endpoint media device performs at least one operation relating to a second content item of the first content composite represented by one or more images, where the adaptable content item is modified based at least in part on the second content item;
 processing at least one communication received from the first endpoint media device, the second endpoint media device, or a remote system that is remote from the one or more processing devices, the first endpoint media device, and the second endpoint media device, the at least one communication indicative of the at least one operation relating to the second content item of the first content composite;
 aggregating, based at least in part on the processing the at least one communication, a set of observation data corresponding to indications of detected operations associated with the first endpoint media device and/or the second endpoint media device and mapped to a set of one or more content items, the set of one or more content items comprising the second content item;
 and based at least in part on the set of observation data, adapting a second content composite so that the second content composite is modified based at least in part on a third content item, and providing the second content composite for presentation facilitated by one or both of the first endpoint media device and the second endpoint media device.

2. The method for adapting content items to device operations of an endpoint media device as recited in claim 1, where the content composite is created least in part by: configuring a containerization object with i) a container flag that indicates the adaptable content item and ii) containerization specifications to facilitate performance of a set of one or more operations by the first endpoint media device and/or the second endpoint media device with respect to the adaptable content item consequent to the delivery of the content composite.
3. The method for adapting content items to device operations of an endpoint media device as recited in claim 1, where the at least one operation relating to the second content item corresponds to a selection of a user-selectable interface element mapped to the second content item.
4. The method for adapting content items to device operations of an endpoint media device as recited in claim 3, where, consequent to the selection of a user-selectable interface element mapped to the second content item, at least a portion of the second content item is transferred to one or both of the first endpoint media device and the second endpoint media device.
5. The method for adapting content items to device operations of an endpoint media device as recited in claim 1, where, consequent to the selection of a user-selectable interface element mapped to the second content item, a fourth content item is transferred to one or both of the first endpoint media device and the second endpoint media device.
6. The method for adapting content items to device operations of an endpoint media device as recited in claim 1, where the at least one operation relating to the second content item corresponds to an image capture of at least a portion of an image facilitated by the second content item.
7. The method for adapting content items to device operations of an endpoint media device as recited in claim 1, the method further comprising: based at least in part on the aggregated set of observation data, learning, by the one or more processing devices, one or more metrics of media device interactions with a set of one or more content composites and mapping the one or more metrics to the first endpoint media device and/or the second endpoint media device; and where the adapting the second content composite is based at least in part on the learned one or more metrics of media device interactions.
8. The method for adapting content items to device operations of an endpoint media device as recited in claim 7, where the one or more metrics of media device correspond to indicia of one or more times of: the first endpoint media device and/or the second endpoint media device having output the second content item for display, and/or a selection of a user-selectable interface element mapped to the second content item.
9. A system to adapt content items to device operations of an endpoint media device, the system comprising: one or more processing devices; and memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices, cause the one or more processing devices to perform: creating a first content composite for delivery in a packet stream from a content provider system via one or more networks, where the first content composite comprises an adaptable content item corresponding to a set of one or more audio and/or video packets corresponding to audio and/or video content; causing transmission of the first content composite where, consequent to delivery of the first content composite to a first endpoint media device or a second endpoint media device, the first endpoint media device or the second endpoint media device performs at least one operation relating to a second content item of the first content composite represented by one or more images, where the adaptable content item is modified based at least in part on the second content item; processing at least one communication received from the first endpoint media device, the second endpoint media device, or a remote system that is remote from the one or more processing devices, the first endpoint media device, and the second endpoint media device, the at least one communication indicative of the at least one operation relating to the second content item of the first content composite; aggregating, based at least in part on the processing the at least one communication, a set of observation data corresponding to indications of detected operations associated with the first endpoint media device and/or the second endpoint media device and mapped to a set of one or more content items, the set of one or more content items comprising the second content item; and based at least in part on the set of observation data, adapting a second content composite so that the second content composite is modified based at least in part on a third content item, and providing the second content composite for presentation facilitated by one or both of the first endpoint media device and the second endpoint media device.
10. The system to adapt content items to device operations of an endpoint media device as recited in claim 9, where the first content composite is created least in part by: configuring a containerization object with i) a container flag that indicates the adaptable content item and ii) containerization specifications to facilitate performance of a set of one or more operations by the first endpoint media device and/or the second endpoint media device with respect to the adaptable content item consequent to the delivery of the content composite.
11. The system to adapt content items to device operations of an endpoint media device as recited in claim 9, where the at least one operation relating to the second content item corresponds to a selection of a user-selectable interface element mapped to the second content item.
12. The system to adapt content items to device operations of an endpoint media device as recited in claim 11, where, consequent to the selection of a user-selectable interface element mapped to the second content item, at least a portion of the second content item is transferred to one or both of the first endpoint media device and the second endpoint media device.
13. The system to adapt content items to device operations of an endpoint media device as recited in claim 9, where, consequent to the selection of a user-selectable interface element mapped to the second content item, a fourth content item is transferred to one or both of the first endpoint media device and the second endpoint media device.
14. The system to adapt content items to device operations of an endpoint media device as recited in claim 9, where the at least one operation relating to the second content item corresponds to an image capture of at least a portion of an image facilitated by the second content item.
15. The system to adapt content items to device operations of an endpoint media device as recited in claim 9, the one or more processing devices to further perform: based at least in part on the aggregated set of observation data, learning, one or more metrics of media device interactions with a set of one or more content composites and mapping the one or more metrics to the first endpoint media device and/or the second endpoint media device; and where the adapting the second content composite is based at least in part on the learned one or more metrics of media device interactions.
16. The system to adapt content items to device operations of an endpoint media device as recited in claim 15, where the one or more metrics of media device correspond to indicia of one or more times of: the first endpoint media device and/or the second endpoint media device having output the second content item for display, and/or a selection of a user-selectable interface element mapped to the second content item.
17. One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform: creating a first content composite for delivery in a packet stream from a content provider system via one or more networks, where the first content composite comprises an adaptable content item corresponding to a set of one or more audio and/or video packets corresponding to audio and/or video content; causing transmission of the first content composite where, consequent to delivery of the first content composite to a first endpoint media device or a second endpoint media device, the first endpoint media device or the second endpoint media device performs at least one operation relating to a second content item of the first content composite represented by one or more images, where the adaptable content item is modified based at least in part on the second content item; processing at least one communication received from the first endpoint media device, the second endpoint media device, or a remote system that is remote from the one or more processing devices, the first endpoint media device, and the second endpoint media device, the at least one communication indicative of the at least one operation relating to the second content item of the first content composite; aggregating, based at least in part on the processing the at least one communication, a set of observation data corresponding to indications of detected operations associated with the first endpoint media device and/or the second endpoint media device and mapped to a set of one or more content items, the set of one or more content items comprising the second content item; and based at least in part on the set of observation data, adapting a second content composite so that the second content composite is modified based at least in part on a third content item, and providing the second content composite for presentation facilitated by one or both of the first endpoint media device and the second endpoint media device.
18. The one or more non-transitory, machine-readable media as recited in claim 17, where the first content composite is created least in part by: configuring a containerization object with i) a container flag that indicates the adaptable content item and ii) containerization specifications to facilitate performance of a set of one or more operations by the first endpoint media device and/or the second endpoint media device with respect to the adaptable content item consequent to the delivery of the content composite.
19. The one or more non-transitory, machine-readable media as recited in claim 17, where the at least one operation relating to the second content item corresponds to a selection of a user-selectable interface element mapped to the second content item.
20. The one or more non-transitory, machine-readable media as recited in claim 19, where, consequent to the selection of a user-selectable interface element mapped to the second content item, at least a portion of the second content item is transferred to one or both of the first endpoint media device and the second endpoint media device.

It must be noted, for example, that claims 2 and 4 of the application are within claim 1 of patent “351”.
Claims 1-20 will be allowed upon correcting the deficiencies discussed above.

A reason for allowance is premature at this time as perceived by compact prosecution because the claims have deficiencies that must be addressed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454